Citation Nr: 1336631	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from November 1965 to September 1967 and from February 1985 to April 1986.  The Veteran also had Reserve Service from September 1967 through November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania that denied service connection for a nervous condition.  It appears that the RO addressed the issue on a de novo basis.  The Board notes that the issue of service connection for a psychiatric disorder was before the RO in November 1998, at which time service connection was denied with the issue not being preserved for appellate purposes.  In such a case, the Board, regardless of the RO's actions, is under a legal duty in such a case to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issue as whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge and gave testimony in July 2012.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The RO denied service connection for an acquired psychiatric disorder in November 1998.  A notice of disagreement was filed and statement of the case was issued; however, the Veteran did not perfect his appeal. 

2.  Evidence received since the denial of service connection for an acquired psychiatric disorder raises a reasonable possibility of substantiating the claim.

3.  A psychiatric disability was not manifest during service or within one year of active service, and is not related to any incident therein or any period of ACDUTRA/INACDUTRA.


CONCLUSIONS OF LAW

1.  The November 1998 rating determination denying service connection for an acquired psychiatric disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013). 

3.  An acquired psychiatric disorder was not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, further assistance is not required to substantiate that element of the claim. 

As to the issue of service connection for a psychiatric disorder on a de novo basis, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim in a January 2008 letter.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The January 2008 letter provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment (medical) records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, and private, have been obtained and associated with the claims folder insofar as possible. 

As to the necessity for a VA examination for a psychiatric disorder, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed psychiatric disorder is related to service, to include periods of ACDUTRA and INACDUTRA, and there is other sufficient medical evidence of record to make a decision. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2012 hearing, the VLJ noted the issue on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including asking about symptoms and asking for all possible treatment records and inquiring as to where the Veteran was receiving current treatment.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  In addition, the Veteran was represented by a qualified service representative.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments set forth by his representative and by his appearing at the July 2012 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to notify or assist the appellant in substantiating this claim.


New and Material

The Federal Circuit has held that a RO decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The United States Court of Appeals for Veterans Claims (Court) has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that RO decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.  

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO denied service connection for an acquired psychiatric disorder in November 1998.  In an August 1999 statement of the case, issued after the Veteran filed a notice of disagreement with the November 1998 denial, the RO noted that the Veteran claimed that his duties from February 1985 to April 1986 as a recruiter caused his psychiatric condition. The RO indicated that the service treatment records for that period did not show that the Veteran had a psychiatric condition while in service.  The RO observed that in April 1986, that the Veteran denied having depression, excessive worry, or nervous trouble of any sort.  The RO noted that the statements from the Veteran's treatment providers had been considered but their opinions were based upon information that the Veteran had provided and not upon an objective review of the records.  The RO observed that the Veteran told the examiner that he had been dismissed from his duties because he became extraordinarily anxious; however, there was nothing in the service treatment records to show that the Veteran had any symptoms of anxiety in service.  The RO further noted that a review of the record was performed by VA psychiatrists in October 1998 and it was determined that the Veteran did not have PTSD and that he suffered from dysthymic disorder.   

Following the issuance of the August 1999 statement of the case, the Veteran did not submit a substantive appeal during the proscribed time period nor was any additional evidence or argument received which would have allowed the claim to remain open.  Thus, the November 1998 rating determination became final.

Evidence received subsequent to the November 1998 rating determination includes VA outpatient treatment records, the testimony of the Veteran at his July 2012 hearing, and a December 207 report from the Veteran's treating psychologist, H. C., Ph.D.  

In his December 2007 report, Dr. C. diagnosed the Veteran as having major depressive disorder secondary to his discharge from the Reserves.  Dr. C. indicated that there was a contiguous relationship between the Veteran's discharge from the Reserves in 1993 and the commencement of his depression, 1993-1998 to present.  He noted that there did not appear to be anything else in his history that could account for his depression.  He reported that the Veteran stated that prior to 1993, his life was good.  The Veteran indicated that he was happy, maintained a more positive attitude, and saw life as rewarding and satisfying.  He stated that following his discharge, his life changed as a result of this.  

The newly received evidence relates to previously unestablished elements of the claim of a current new psychiatric disorder, major depressive disorder, and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim of service connection for an acquired psychiatric disorder is reopened and will be on the merits below.  

Psychiatric Disorder-Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the non-chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran maintains that his current psychiatric disorder, namely major depressive disorder, arises from his involuntary release from the Reserves in 1993.  He maintains that his major depressive disorder coincides with his release from the Reserves.  

The Veteran's service treatment records, including examinations performed and reports of medical history filled out during periods of active duty and Reserve service reveal no complaints or findings of psychiatric symptoms.  

In support of his claim the Veteran submitted a December 2007 report from his private psychologist.  In his report, Dr. C. indicated that the Veteran was both a peacetime and wartime Veteran.  He noted the Veteran's periods of service and the commendations that he had received as a result of his service.  Dr. C. indicated that it was the Veteran's belief that the military had responsibility regarding his present condition and his belief of a contiguous relationship between his forced discharge from the Reserves and his present state of depression.  Dr. C. noted that while the Veteran reported serving in a combat zone along with some events of a stressful nature, it was clear that he did not meet the requirements for a diagnosis of PTSD.  Dr. C. observed that the Veteran served in the Reserves until 1993.  He noted that the Veteran reported that his life was turned "upside down" in 1993.  The Veteran reported receiving a registered letter indicating that he was "thrown out of the Reserves".  He noted that it was like "a knife in his heart".  He stated that this was the beginning of his depression.  The Veteran noted that he loved everything about the military and it was taken away from him in an instant.  

Dr. C. stated that the Veteran reported becoming severely depressed in 1998 when he contemplated suicide.  He started going to VA for help.  Following examination, Dr. C. rendered a diagnosis of major depressive disorder secondary to discharge from the Reserves.  As noted above, he indicated that that there was a contiguous relationship between the Veteran's discharge from the Reserves in 1993 and the commencement of his depression 1993-1998 to present.  He stated that there did not appear to be anything else in his history that could account for his depression.  He reported that the Veteran stated that prior to 1993, his life was good.  The Veteran indicated that he was happy, maintained a more positive attitude, and saw life as rewarding and satisfying,  Following his discharge, his life changed as a result of this.  

At his July 2012 hearing, the Veteran testified that he loved the service.  He stated that his depression started about one year after he left the Reserves.  He noted that that he was forced out of the Reserves as part of a reduction in force under President Clinton.  He indicated that prior to reporting for a weekend drill, he received a letter informing him that this was his last drill and that he was no longer a member of the Reserves.  The Veteran stated that he sought treatment about three years after his Reserve period ended.  

At the outset, the Board finds that the private treatment records establish a diagnosis of major depressive disorder.  Thus, this element of the service connection claim has been satisfied.  However, evidence of a present condition is not sufficient to establish service connection; there must also be some competent linkage of the current disability to military service. 

Service treatment records show that the Veteran did not receive treatment for a psychiatric condition of any kind while on active duty or while on a period of ACDUTRA/INACDUTRA; with reports of medical examinations showing normal psychiatric findings and reports of medical histories noting no psychiatric symptoms.  

The Board acknowledges the aforementioned private opinion of Dr. C. that links the Veteran's major depressive disorder to his being forced to retire from the Reserves.  The Board notes that the basis for Dr. C's opinion is the Veteran's reporting that he developed depression after being forced to retire from the Reserves, which is not supported by the other evidence of record, including by the Veteran's own testimony, wherein he reported that his symptoms did not start until one year later and that he did not seek treatment for psychiatric problems for almost three years following his separation from the Reserves.  Assuming arguendo, that his current major depressive disorder is related to his being released from the Reserves, there is no indication that the Veteran's depression started on a period of ACDUTRA.  The Veteran, by his own testimony, indicated that he received the letter, which he stated started his depression, prior to going on a period of a ACDUTRA, and did not start feeling depressed until almost a year following his release from the Reserves.  There is no indication that the Veteran's major depressive disorder had its onset during a period of ACDUTRA or INACDUTRA.  

To the extent that the Veteran attempts to relate his Axis I diagnosis to his period of active service, ACDUTRA, or INACDUTRA, based on his own personal knowledge of his individual history, the Board first notes that he is not shown in the record to be a trained psychologist or mental health counselor.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding his actual Axis I diagnosis and its time of onset relative to his periods of active service, ACDUTRA, and INACDUTRA falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative clinical opinion linking his psychiatric diagnoses to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to make Axis I diagnoses of chronic psychiatric disorder).  Although the Veteran may be competent to report his perceived emotional and mental state for any given period, an Axis I psychiatric diagnosis can only be objectively demonstrated through specific clinical tests and examination by a trained mental health specialist such as a mental health counselor, clinical psychologist, or psychiatrist. 

To the extent that the Veteran is attempting to obtain service connection for PTSD, he has been found by his own treating physician to not meet the necessary criteria for a diagnosis of PTSD.  

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for a chronic acquired psychiatric disorder, as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened.  

Service connection for an acquired psychiatric disorder is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


